


PURCHASE OPTION AND COOPERATION AGREEMENT


Among


Yan Tinghe,


Shandong Yong Chun Tang Bioengineering Co. Ltd.


and


Shandong Spring Pharmaceutical Co., Ltd.,




Effective as of April 1, 2008


This Purchase Option and Cooperation Agreement ("this Agreement") is entered
into in Shandong, People's Republic of China (the "PRC") on 4th day of April,
2008 by and among:


Party A:
Shandong Spring Pharmaceutical Co., Ltd. is a wholly-foreign owned enterprise
registered in Shandong, PRC, the registration number of its legal and valid
Business License is 074939,



Party B:
Yan Tinghe, a citizen of PRC with ID Card number 210105681115317, who owns 100%
of Shandong Yong Chun Tang Bioengineering Co. Ltd.



Party C:
Shandong Yong Chun Tang Bioengineering Co. Ltd., an enterprise incorporated and
existing within the territory of China in accordance with the law of the
People's Republic of China, the registration number of its legal and valid
Business License is 370831228000622, and the legal registered address is Gucheng
West Road Sihe Office, Sishui County, Shandong



WHEREAS,


The Parties hereto wish to grant Party A the exclusive purchase option to
acquire, at any time upon satisfaction of the requirements under the PRC law,
the entire or a portion of Party B's share of the equity/assets owned by Party
C.


NOW AND THEREFORE, in accordance with the principle of sincere cooperation,
mutual benefit and joint development and after friendly negotiations, the
Parties hereby enter into the following agreements pursuant to the provisions of
relevant laws and regulations of the PRC


ARTICLE 1:   THE GRANT AND EXERCISE OF PURCHASE OPTION


1.1           The Parties hereto agree that Party A shall be granted an
exclusive purchase option to acquire, at any time upon satisfaction of the
requirements under applicable laws and conditions as agreed in this Agreement
(including, without limitation, as under applicable laws, when Party B ceases to
be Party C's director, or Party B attempts to transfer his share equity in Party
C to any person, the entire or a portion of Party C's share equity owned by
Party B, or the entire or portion of assets owned by Party C. The purchase
option granted hereby shall be irrevocable during the term of this Agreement and
may be exercised by Party A or any eligible entity designated by Party A.


1.2           Party A may exercise the aforesaid purchase option by delivering a
written notice to Party B or Party C (the "Exercise Notice").


1.3           Within thirty (30) days of the receipt of the Exercise Notice,
Party B or Party C (as the case may be) shall execute a share/asset transfer
contract and other documents necessary to effect the respective transfer of
share equity or assets with Party A (or any eligible Party designated by Party
A).


1.4           When applicable laws permit the exercise of the purchase option
provided hereunder and Party A elects to exercise such purchase option, Party B
and Party C shall unconditionally assist Party A to obtain all approvals,
permits, registrations, filings and other procedures necessary to effect the
transfer of relevant share equity or assets.


ARTICLE 2:   REPRESENTATIONS AND WARRANTIES


Each party hereto represents to the other parties that:


2.1           Each party hereto represents to the other parties that: (1) it has
all the necessary rights, powers and authorizations to enter into this Agreement
and perform its duties and obligations hereunder; and (2) the execution or
performance of this Agreement shall not violate any significant contract or
agreement to which it is a party or by which it or its assets are bounded.


2.2            Party B represents to Party A that: (1) he is the legally
registered shareholder of party C and has paid Party C the full amount of Party
C's registered capital required under Chinese law; (2) Party B has not created
any mortgage, pledge, secured interests or other form of debt liabilities over
the Share Equity; and (3) Party B has not sold nor will he sell to any third
party his Share Equity in Party C.


ARTICLE 3:   EXERCISE PRICE


3.1           When it is permitted by applicable laws, Party A (or any eligible
Party designated by Party A) shall have the right to acquire, at any time, all
of Party C's assets or its share equity owned by Party B at a to be determined
fair value price  If Party A (or any eligible Party designated by Party A)
elects to purchase a portion of Party C's share equity or assets, then the
exercise price for such purpose shall be adjusted accordingly based on the
percentage of such share equity or assets to be purchased over the total share
equity or assets. When Party A (or a qualified entity designated by party A) is
to acquire all or a portion of Party C's equity share or assets from Party B
pursuant to this Agreement, Party A has the right to offset any principal
amounts Party C owes Party A  against the purchase price payable to Party B.
When acquiring share equity or assets from Party B or Party C pursuant to this
Agreement, Party A shall pay an actual purchase price based on the purchase
price under applicable Chinese laws or requirements of relevant authorities, if
the purchase price under applicable laws or requirements of relevant authorities
is higher than the purchase price under this Agreement.


3.2           In satisfaction of all or part of the purchase price payable to
Party B, Party A shall be entitled to deliver shares of the common stock of
China YCT International Group, Inc., if the common stock is listed on the New
York Stock Exchange, the American Stock Exchange or the NASDAQ Stock
Market.  Any shares delivered in payment of the purchase price will be valued at
the last trade price reported on the primary exchange for the shares on the day
immediately preceding the date on which Party A gives written notice to Party C
of the exercise of the option.


ARTICLE 4:  COVENANTS


The Parties further agree as follows:


4.1           Before Party A has acquired all the equity/assets of Party C by
exercising the purchase option provided hereunder, Party C shall not:


 
4.1.1
sell, assign, mortgage or otherwise dispose of, or create any encumbrance on,
any of its assets, operations or any legal or beneficiary interests with respect
to its revenues (unless such sale, assignment, mortgage, disposal or encumbrance
is relating to its daily operation or has been disclosed to and agreed by Party
A in writing);



 
4.1.2
enter into any transaction which may materially affect its assets, liability,
operation, equity or other legal rights (unless such transaction is relating to
its daily operation or has been disclosed to and agreed by Party A in writing);
or



 
 
4.1.3
distribute any dividend to its shareholders in any manner.



4.2           Before Party A has acquired all the equity/assets of Party C by
exercising the purchase option provided hereunder, Party B shall not:


 
4.2.1
supplement, alter or amend the articles of association of Party C in any manner
to the extent that such supplement, alteration or amendment may have a material
effect on Party C's assets, liability, operation, equity or other legal rights
(except for pro rata increase of registered capital mandated by applicable
laws);



 
4.2.2
cause Party C enter into any transaction to the extent such transaction may have
a material effect on Party C's assets, liability, operation, equity or other
legal rights (unless such transaction is relating to Party C's daily operation
or has been disclosed to and agreed by Party A in writing); and



 
4.2.3
cause Party C's board of directors to adopt any resolution on distributing
dividends to its shareholders.



4.3           After the execution of this Agreement, Party B shall execute and
deliver a proxy to the agents (the “Agents”) to the satisfaction of Party A to
grant the Agents all voting rights as shareholders of Party C, including without
limitations the right to appoint and elect Party C's directors, general manager
and other senior officers in Party C's shareholders meetings. The initial term
of such proxies shall be twenty (20) years, and the initial term shall be
renewed automatically upon expiration of the proxies unless Party A notifies
Party B in writing thirty (30) days prior to the expiry date to terminate the
proxies. Such proxies shall be based on the conditions that the Agents are
Chinese citizens employed by Party A and shall be subject to Party A's consent.
Once the Agents cease to be employed by Party A or Party A delivers a written
notice to Party B requesting the proxies to be terminated, Party B shall revoke
the relevant proxy immediately and grant the same rights as provided in the
proxies to other PRC citizens employed and designed by Party A. The Agents have
agreed to act with due care and diligence in exercising their rights under the
proxies and indemnify and keep the Principals harmless from any loss or damages
caused by any action in connection with exercise of their rights under the proxy
(unless any loss or damage is caused by Party B’s own intentional or material
negligent actions).


4.4           Party B shall, to the extent permitted by applicable laws, cause
Party C's operational term to be extended to equal the operational term of Party
A.


4.5           Party A shall provide or arrange other parties to provide
financings to Party C to the extent Party C needs such financing to finance its
operation. In the event that Party C is unable to repay such financing due to
its losses, Party A shall waive or cause the relevant parties to waive all
recourse against Party C with respect to such financing.


4.6           To the extent Party B is subject to any legal or economic
liabilities to any institution or individual other than Party A as a result of
performing his obligations under this Agreement or any other agreements between
him and Party A, Party A shall provide all support necessary to enable Party B
to duly perform his obligations under this Agreement and any other agreements
and to hold Party B harmless against any loss or damage caused by his
performance of obligations under such agreements.


ARTICLE 5:   CONFIDENTIALITY


Each Party shall keep confidential all the content of this Agreement.  Without
the prior consent of all Parties, no Party shall disclose any content of this
Agreement to any other party or make any public announcements with respect to
any content of this Agreement. Notwithstanding the forgoing provisions of this
Article 5, the following disclosure shall be permitted: (i) disclosure made
pursuant to any applicable laws or any rules of any stock exchange; (ii)
disclosure of information which has become public information other than due to
any breach by the disclosing party; (iii) disclosure to any Party's
shareholders, legal counsel, accountants, financial advisors or other
professional advisors, or (iv) disclosure to any potential purchasers of a Party
or its shareholders' equity/assets, its other investors, debts or equity
financing providers, provided that the receiving party of confidential
information has agreed to keep the relevant information confidential (such
disclosure shall be subject to the consent of Party A in the event that Party A
is not the potential purchaser).


ARTICLE 6:   APPLICABLE LAW AND EVENTS OF DEFAULT


The execution, effectiveness, interpretation, performance and dispute resolution
of this Agreement shall be governed by the laws of the PRC.


Any violation of any provision hereof, incomplete performance of any obligation
provided hereunder, any misrepresentation made hereunder, material concealment
or omission of any material fact or failure to perform any covenants provided
hereunder by any Party shall constitute an event of default.  The defaulting
Party shall assume all the legal liabilities pursuant to the applicable laws.


ARTICLE 7:   DISPUTE RESOLUTION


7.1           Any dispute arising from the performance of this Agreement shall
be first subject to the Parties' friendly consultations. In the event any
dispute cannot be solved by friendly consultations, the relevant dispute shall
be submitted for arbitration;


7.2           The arbitration shall be administered by the Shandong branch of
China International Economic and Trade Arbitration Commission in accordance with
the then effective arbitration rules of the Commission.


7.3           The arbitration award shall be final and binding on the Parties.
The costs of the arbitration (including but not limited to arbitration fee and
attorney fee) shall be borne by the losing party, unless the arbitration award
stipulates otherwise.


ARTICLE 8:   EFFECTIVENESS


This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.


This Agreement may not be terminated without the unanimous consent of all the
Parties except Party A may, by giving a thirty (30) days prior notice to the
other Parties hereto, terminate this Agreement.


ARTICLE 9:   AMENDMENT


All Parties hereto shall fulfill their respective obligations hereunder. No
amendment to this Agreement shall be effective unless such amendment has been
agreed by all of the Parties and Party A and Party C have obtained necessary
authorization and approvals with respect to such amendment.




IN WITNESS WHEREOF, the parties have executed this agreement.


Party A


Shandong Spring Pharmaceutical Co., Ltd.  (official seal)


By: /s/ Yan Tinghe
Authorized representative: Yan Tinghe


Party B


/s/ Yan Tinghe
Yan Tinghe


Party C:


Shandong Yong Chun Tang Bioengineering Co., Ltd. (official seal)


By: /s/ Yan Tinghe
Authorized representative: Yan Tinghe







